internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b05 - plr-105662-02 date date legend parent purchaser target seller seller date a date b date c date d date e company official plr-105662-02 tax professional dear this letter responds to a letter dated date submitted on behalf of purchaser seller and seller requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election purchaser and seller are requesting an extension to file a sec_338 election under sec_338 and sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the income_tax regulations with respect to purchaser’s acquisition of target stock sometimes hereinafter referred to as the election on date b all citations in this letter to regulations under sec_338 are to regulations in effect on date b additional information was received in letters dated date date and date the material information is summarized below on date b purchaser was the common parent of a consolidated_group purchaser was a publicly_held_corporation after date b purchaser became a wholly- owned subsidiary of parent the common parent of a consolidated_group through a transaction represented to qualify under sec_368 parent is a publicly traded company purchaser and parent are accrual_method taxpayers that use the calendar_year end target was an s_corporation seller and seller individuals together owned of target’s stock target is an accrual_method taxpayer that uses a calendar_year end on date a purchaser seller and seller entered into a stock purchase agreement for purchaser to acquire all of the target stock from seller and seller the stock purchase agreement provided that purchaser seller and seller would make the election on date b purchaser acquired all of the target stock from seller and seller in exchange for cash and stock of purchaser purchaser represented that seller and seller received less than two and one-half percent of purchaser’s stock as consideration for the transaction it is represented that purchaser’s acquisition of the stock of target qualified as a qualified_stock_purchase as defined in sec_338 purchaser seller and seller intended to file the election the election was due on date c but for various reasons a valid election was not filed after the due_date for the election it was discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for parent’s purchaser’s target’s seller 1's or seller 2's taxable years in which the acquisition occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed plr-105662-02 sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser seller and seller to file the election provided purchaser seller and seller show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any year affected thereby is closed by the period of limitations on assessment under sec_6501 see sec_301 c ii sec_6501 generally provides that a tax must be assessed within three years from the date the return is filed whether or not such return was filed on or after the date prescribed the period of limitations on assessment under sec_6501 is not suspended by a request for relief under sec_301_9100-3 sec_301_9100-3 thus sec_301_9100-3 provides that for relief to be granted the irs may require the taxpayer to consent under sec_6501 to an extension of the period of limitations on assessment for the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been plr-105662-02 timely made information affidavits and representations submitted by purchaser seller seller company official and tax professional explain the circumstances that resulted in the failure to timely file the election the information establishes that the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service and that the purchaser reasonably relied on a qualified_tax professional who failed to make or advise purchaser to make the election see sec_301_9100-3 and v in this case the period of limitations on assessment under sec_6501 is near its expiration for the taxpayers’ taxable years for which the regulatory election should have been made to protect the interests of the government against prejudice by the expiration of the period of limitations on assessment under sec_6501 the taxpayers agreed to provide valid timely consents under sec_6501 to an extension of the period of limitations on assessment for the taxable_year in which the regulatory election should have been made the consents are to be made on form sec_872 and are to provide extensions for the parent purchaser target seller and seller until date d the consents should be fully executed by all necessary parties including the appropriate division executive for the internal_revenue_service on or before the earlier of date e or the date form sec_8023 are filed based on the facts and information submitted including the representations made and provided that the conditions precedent in this letter including the full execution of valid form sec_872 referred to above are satisfied we conclude that purchaser seller and seller have shown they acted reasonably and in good_faith granting relief will not prejudice the interests of the government and the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied accordingly an extension of time is granted under sec_301_9100-3 until days from the date on this letter for purchaser seller and seller to file the election with respect to the acquisition of the stock of target as described above within days of the date on this letter purchaser seller and seller must file the election on form_8023 executed on or after the date on this letter in accordance with sec_1_338_h_10_-1 and the instructions to the form a copy of this letter together with copies of all the timely executed consents must be attached to the election form within days of the date on this letter all relevant parties must file or amend as applicable all returns and amended returns if any necessary to report the transaction as a sec_338 transaction for the taxable_year in which the plr-105662-02 transaction was consummated and for any other affected_taxable_year a copy of this letter including a copy of the timely executed consents and a copy of form_8023 must be attached to the returns the above extension of time is conditioned on the receipt of the valid sec_6501 consents to the extension of the period of limitations on assessment under sec_6501 referred to above and the taxpayers' parent’s consolidated group’s purchaser's consolidated group’s target’s seller 1's and seller 2's tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower see sec_301_9100-3 we express no opinion as to whether the acquisition sale of the target stock qualifies as a qualified_stock_purchase under sec_338 whether the acquisition sale of target stock qualifies for sec_338 treatment or any other tax consequences arising from the election further we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the election penalties and interest that would otherwise be applicable if any continue to apply purchaser must provide seller and seller with a copy of this letter this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives plr-105662-02 sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
